UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6019



BOBBY RAY PATTERSON,

                                              Plaintiff - Appellant,

          versus

PRINCE WILLIAM COUNTY POLICE DEPARTMENT; OFFI-
CER HOFFMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-875-3)


Submitted:   April 17, 1997                 Decided:   April 30, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Bobby Ray Patterson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Ray Patterson appeals the district court's order dis-

missing without prejudice his 42 U.S.C. § 1983 (1994) complaint.

Patterson's complaint was conditionally docketed by an order which

required Patterson to sign and return a "consent to the collection

of fees." Patterson failed to comply with this instruction. The
district court could properly require such collection under 28

U.S.C.A. § 1915 (West 1994 & Supp. 1997). Accordingly, its dis-

missal of the action, without prejudice, when Patterson failed to

comply with its order was not an abuse of discretion. We therefore
affirm the judgment below.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2